DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1, 3-6, and 8-10 stand rejected under Section 103.  Claim 7 stands rejected under Section 112(a) for lack of enablement of the full scope of the claim.  Claims 1-10 stand rejected under Section 112(b).  The title, abstract, and specification stand objected to.
Applicants amended claims 1, 7, and 9, and canceled claim 2.  Applicants provided amendments to the title and specification, and provided a replacement abstract.  Applicants argue that the amendments address the previously noted rejections and objections and that the application is in condition for allowance.
Turning first to the Title: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the Title is withdrawn.
Abstract: Applicants’ amendment addresses the previously noted objection and is accepted and entered.  No new matter has been added.  The previously noted objection to the abstract is withdrawn.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.

Section 112(a) scope of enablement rejections: Applicants’ amendment to claim 7 addresses the previously noted Section 112(a) rejection and is accepted and entered.  No new matter has been added.  The previously noted Section 112(a) rejection is withdrawn.
Section 103 rejections: By amending independent claims 1 and 9 to include the allowable subject matter of claim 2, applicants have overcome the previously noted Section 103 rejections.  These rejections are withdrawn.
Updated searches yielded no further prior art references that anticipate or render obvious the claims, or that can be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1 and 3-10 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. Joseph J. Buczynski, on Friday, March 12, 2021.
The application has been amended as follows: 
Claims:
Claim 5, lines 6-7: Replace these lines with the following: “second dummy gate electrode, and on a side surface and a lower end portion of the second dummy gate electrode.”.
Reasons for Allowance
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the lower end of the first gate electrode is formed further upwards by less than 0.3 µm than the lower end of the base layer”, in combination with the remaining limitations of the claim.
With regard to claims 3-8: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 9: The claim has been found allowable because the prior art of record does not disclose “wherein the lower end of the first gate electrode is formed further upwards by less than 0.3 µm than the lower end of the base layer”, in combination with the remaining limitations of the claim.
With regard to claim 10: The claim has been found allowable due to its dependency from claim 9 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Victoria K. Hall/           Primary Examiner, Art Unit 2897